DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 and 11 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Tsin et al1 (“Tsin”).
Regarding claim 1, Tsin teaches a method of using augmented reality (AR) (note that the claim does not further recite any limitation related to how AR technology is used in the method and no dependent claim further recites any specific limitation relating to AR technology such that this AR is only given patentable weight insomuch that whatever method is detecting a plane and configuration of an object should be usable in an AR field or compatible with AR technology in some manner at least; see Tsin, paragraph 0004 teaching the method is for use in “applications such as Augmented Reality (AR)” and as in paragraph 0028 there is the device for carrying out the method such as “a mobile device 100 capable generating, in real time, a reference from an unknown environment which may be used for positioning and tracking, e.g., in AR type applications” and figure 16 and paragraph 0068 teaching the device “capable of generating a reference from an image of an unknown environment on the fly, e.g., for positioning and tracking, such as in AR type applications”) to detect a plane and a spatial configuration of an object (note that the plane is not recited further in the independent claim and thus while the method may be to detect a plane, the claim does not require specific detection of any specific plane other than what is described in the body where for example the result of such processing below may detect a plane—likewise the “spatial configuration” of the object is not further specifically recited in the claim such that any such spatial configuration is considered addressed below as the series of steps taken again results in some determination of a spatial configuration of an object for example with respect to features which comprise the object in an image; thus such detection of a plane and spatial configuration of an object would also be fully addressed by addressing the limitations below which in many more words describe how to detect a plane and spatial configuration of an object; see Tsin, paragraphs 0029-0030 teaching that the device operates in “environment 104” which “includes a planar object 102 that has a predefined geometric shape, which as illustrated in FIG. 1 may be a convex quadrilateral shape, e.g., rectangle shape, but other predefined geometric shapes may be used, i.e., an regular polygon such as an equilateral triangle, a regular pentagon or a hexagon, or e.g., two or more co-planar circles” and “[t]he process used to detect the object 102 with the predefined geometric shape in the environment uses a process in which the simplest primitives in an image are detected before detected the next primitive” and “object 102 may then be used to calculate the orientation and position (pose) from which a reference image 106 can be generated and used to track changes in pose of the mobile device 100” such that a planar geometric shape may be detected as well as the spatial configuration of the object from which the plane is a part thereof), the method comprising the steps of:
detecting one or more edges of the object (see Tsin, paragraph 0031 and figure 2 teaching “a method of detecting a planar object” where “mobile device 100 captures an image of a planar object with a camera, the planar object having a predefined geometric shape (202), which may be a convex quadrilateral or other desired shape” and “[e]dge pixels of the planar object are detected in the image (204)” such that edges of the object are determined);
identifying one or more lines of the object (see Tsin, paragraph 0031 and figure 2 teaching a “plurality of line segments are detected from the edge pixels (206)” such that this detecting identifies line segments from the edge pixels where these are lines associated with the object);
filtering the one or more lines of the object (see Tsin, paragraph 0031 teaching that edges are detected as above and then line segments are detected from the edge pixels but the lines which are made up of whatever edge pixels are initially detected are filtered in a variety of ways, where for example “two edge pixels with gradient orientations that are approximately the same may be selected and if a percentage of edge pixels on a line between the two edge pixels is greater than a threshold, the edge pixels are determined to be on a line segment” meaning that any two edge pixels forming a line of the object which are less than such a threshold are filtered out and any such line which may be detected is not considered a line of the object; additionally );
iteratively approximating one or more distributions of the one or more lines (note that “approximating one or more distributions of the one or more lines” does not specify any frame of reference for the distribution nor how the iterative approximation of distribution is accomplished specifically such that if there is any approximation of any type of distribution of the lines where some iteration is involved then the claim language is met;  see Tsin, paragraph 0031 teaching the “plurality of line segments are used to detect the planar object in the image based on the predefined geometric shape” and the “plurality of line segments may be sampled to find line segments that satisfy a shape grammar for the predefined geometric shape” which “may include generating a plurality of hypothesized objects in the image using the plurality of line segments and determining at least one hypothesized object that has the predefined geometric shape” such that this testing against multiple hypotheses is an iterative approximation of one or more distributions of the one or more lines such that the hypothetical lines are chosen that may satisfy a distribution of lines that matches a shape of the object the image; see further paragraphs 0041-0044 teaching “with the detection of the simplest primitives, i.e., edge pixels (262) and the next primitives, i.e., line segments (264), the next primitive for the planar object, i.e., the shape, is detected” such that such detection of a shape is an iterative approximation of one or more distributions of the line where a shape is simply some distribution of lines associated together in a manner which is recognizable as a shape, and as noted above “as illustrated in FIG. 4, shape hypotheses are generated and tested” where for example “line segments are sampled to determine if they conform to the shape grammar for the predefined geometric shape” and whether lines are distributed in parallel or perpendicular to each other or in some other oriented relationship where the “process may be repeated a fixed number of hypothesis generation trials or until all line segments have been sampled” such that this repetition of these hypotheses and testing is an iterative approximation of the line distribution); and
determining boundaries of the object (see Tsin, paragraphs 0041-0042 as above determining the distribution of lines with respect to each other and these are lines from the edges of the object such that the shape which is generated determines boundaries of the object as the shape is to conform to the object being searched for where for example as in paragraphs 0043-0044 there may be identified line segments on four edges of a shape and “if the percentage of edge pixels on the hypothesized shape is greater than a threshold of, e.g., 90%, the hypothesized shape is determined to be the planar object having the predefined geometric shape” such that these are boundaries of the planar object then as they bound the object shape with the shape from the lines and edges). 
Regarding claim 2, Tsin teaches all that is required as applied to claim 1 above and further teaches wherein said detecting one or more edges of the object is based on an adaptive binarization (note that the claim does not define what constitutes such adaptive binarization nor exactly what is binarized nor what is adaptive about the binarization and thus if any value being processed for the edges is based on binarization where some value is either one value or another and adaptive would mean at least in some way the binarization is adaptive to the situation it is in, meaning it can adapt to multiple situations at least; thus see Tsin, paragraph 0031 teaching “a gradient of each pixel on a sparse grid may be determined and a pixel on the sparse grid is determined to be edge pixel when the pixel has a gradient with a larger magnitude than selected neighboring pixels and has a magnitude that is greater than a threshold” such that here the edges are detected based on binarization of a pixel as either an edge pixel or not and such binarization is adaptive as it is based on the surrounding pixels and thus adapts to where it is being applied in the image) and a variance thresholding (see Tsin, paragraph 0031 as above teaching “a gradient of each pixel on a sparse grid may be determined and a pixel on the sparse grid is determined to be edge pixel when the pixel has a gradient with a larger magnitude than selected neighboring pixels and has a magnitude that is greater than a threshold” such that a gradient of a pixel is a variance of a pixel and is subjected to thresholding as it must have a variance of “a gradient with a larger magnitude than selected neighboring pixels and has a magnitude that is greater than a threshold” meaning that the edges are detected based on such adaptive binarization and variance thresholding).
Regarding claim 3, Tsin teaches all that is required as applied to claim 2 above and further teaches wherein the adaptive binarization is determined based on a threshold that is calculated as a function of image intensities in a local area of a pixel having x and y coordinates (see Tsin, paragraph 0031 as above where “a gradient of each pixel on a sparse grid may be determined and a pixel on the sparse grid is determined to be edge pixel when the pixel has a gradient with a larger magnitude than selected neighboring pixels and has a magnitude that is greater than a threshold” such that these gradients are image intensities and the adaptive binarization above is determined based on these image intensities in a local area having x and y coordinates such that the image pixels are on the x and y coordinates (as in figure 7 for example) and are in a local area of “neighboring pixels” where a pixel may be an edge pixel when it has “a gradient with a larger magnitude than selected neighboring pixels”).
Regarding claim 4, Tsin teaches all that is required as applied to claim 2 above and further teaches wherein the variance thresholding comprises storing a value of an intensity variance in a pixel having x and y coordinates to establish a variance map, wherein said variance thresholding is calculated based on a maximum value of the intensity variance over the object (see Tsin, paragraph 0031 as above where an intensity variance in a pixel having x and y coordinates is stored for each pixel when “a gradient of each pixel on a sparse grid may be determined” and the variance thresholding is calculated based on a maximum value of the intensity variance over the object such as a second maximum value threshold where the local area analysis helps determine edges as well as the requirement that it “has a magnitude that is greater than a threshold” such that this is a maximum value of the intensity variance over the object which determines an edge along with the local area analysis).
Regarding claim 5, Tsin teaches all that is required as applied to claim 2 above and further teaches establishing an edge mask for the one or more edges, wherein the edge mask is computed as a sum of the adaptive binarization and the variance thresholding (note that an “edge mask” is considered to be some image which is the result of image processing with the remaining pixels in whatever processed form being a mask and further note that the claim does not specify what it means to be computed as a sum specifically especially when the elements to be summed are not specific numbers necessarily nor have they been claimed to be anything other than processes, but not discrete outputs—thus if an edge mask is computed and the processes is computed using both adaptive binarization and variance thresholding then this is considered a sum of such processes which the edge mask is the result of; thus see Tsin, paragraph 0031 as above where the adaptive binarization and variance thresholding has been addressed and this establishes which pixels are edge pixels meaning that a combination or sum of the adaptive binarization and the variance thresholding used above, as they are both needed to detect edges, establishes an edge mask for the one or more edges as the system then stores these edges in what is considered an edge mask which is then analyzed to determine whether line segments may be associated with edges; see also paragraph 0034-0036 and figure 5 where “as illustrated in FIG. 5, each pixel of the planar object 304 that is on the sparse grid 302 is illustrated with a measured normal direction, i.e., orientation, and a gradient magnitude” where as seen in figure 5 this establishes an edge mask for the one or more edges with such an image as in figure 5 being an edge mask which is computed as a sum of the adaptive binarization and variance thresholding explained above).
Regarding claim 6, Tsin teaches all that is required as applied to claim 1 above and further teaches wherein said identifying one or more lines comprises detecting one or more lines in an edge mask by implementing Hough transform technique (see Tsin, paragraph 0041-0042 teaching to “determine which line segments belong to long, coherent edges, a Hough transformation, or other appropriate transformation may be used” and “each of the plurality of detected line segments may be placed into a Hough transform bin based on gradient orientation and intercept, i.e., distance from the origin” such that here the line segments are the next level of primitive to be detected from an edge mask such as in figure 5 in order to arrive at line segments as for example in figure 7 and ultimately to the determined correct lines which are identified as belong to the object).
Regarding claim 7, Tsin teaches all that is required as applied to claim 1 above and further teaches wherein said filtering the one or more lines of the object comprises determining if the one or more lines are vertical, horizontal, or diagonal (note that the claim does not specify any frame of reference with regard to what the lines are necessarily vertical, horizontal, or diagonal to and furthermore does not recite what purpose this determining serves; see Tsin, paragraphs 0041-0042 teaching in the filtering of lines of the object which do not properly describe the shape of the planar object where for example whether lines are parallel or perpendicular or diagonal to each other is determined such that for example “for a convex quadrilateral, such as a rectangle, the shape grammar requires two sets of parallel lines, with the two sets intersecting at right angles, where the lines are parallel within a given tolerance, e.g., ±45°, and the perpendicular lines are perpendicular within a given tolerance, e.g., e.g., ±45°” and for example it can be seen in figures 9 and 10 that filtering the lines determines diagonal line segments which are properly diagonal and vertical and horizontal with respect to one another; additionally note that paragraphs 0034-0036 teach an example of “Sobel filtering” whereby vertical and horizontally classified edges are determined according to equation 1 such that this could qualify as another version of filtering the lines of the object by determining horizontal and vertical lines as all line which correspond to other directions would be filtered out in the edge detection stage—furthermore note that the “Canny” filtering algorithm suggested to be used is known to determine vertical, horizontal and diagonal edges such that use of the suggested Canny filter also filters such lines by determining if other lines may exist which do not correspond to these directions and filtering them out initially at the edge stage).
Regarding claim 8, Tsin teaches all that is required as applied to claim 1 above and further teaches wherein said iteratively approximating distributions of the one or more lines comprises estimating a coefficient for each of the one or more lines, wherein the coefficient is estimated separately for horizontal lines and vertical lines (note that the type of coefficient nor the equation in which the coefficient may appear is not limited by the claims and thus if a line is estimated and the output is a line, where a line is known to be defined as y=mx +b such that if a line is calculated then coefficients for such lines are calculated; thus see Tsin, paragraph 0044 and figures 11A-11B teaching “shape refinement may be performed” where as can be seen in figure 11A-11B an iterative “process continues until each corner point and line point is updated, as illustrated in FIG. 11B” and then with the updated points in their place as in figure 11B, “rather than connecting the corner points, a line that is a best fit for all the corner points and lines points may be used” such that this best fit line estimates (hence, “best fit”) a coefficient for each line, where a line has coefficients M for the slope and B for a y-intercept, such that as this occurs on each line segment of the shape then this would occur separately for horizontal and vertical lines as those are different lines with different coefficients describing them). 
Regarding claim 9, Tsin teaches all that is required as applied to claim 8 above and further teaches identifying one or more lines not belonging to the object; and filtering by the step of iterative approximation the one or more lines not belonging to the object (see Tsin, paragraph 0044 and figures 11A-11B teaching “shape refinement may be performed” where as can be seen in figure 11A-11B an iterative “process continues until each corner point and line point is updated, as illustrated in FIG. 11B” and then with the updated points in their place as in figure 11B, “rather than connecting the corner points, a line that is a best fit for all the corner points and lines points may be used” such that this shape refinement process identifies one or more lines not belonging to the object for example such as line 319 in figure 7, and during this iterative approximation of the distributions of the lines the lines which do not belong to the object are identified and then filtered out).
Regarding claim 11, Tsin teaches all that is required as applied to claim 1 above and further teaches wherein said determining boundaries of the object comprises determining outermost lines in the one or more distributions such that one or more intersections of the one or more lines are inside an image of the object and inside a segmentation mask (see Tsin, paragraphs 0042-0044 teaching that outermost lines in the distributions are determined through finding the outermost line distributions that correspond to the shape of the object where for example “identified line segments 340, 342, 344, and 346 are on the four edges of a hypothesized shape, which is then tested” which makes it so that the intersections of the lines are inside an image of the object as the lines are inside the image as can be seen with respect to figure 1 where there is an image of the object and the lines are inside this image and inside a segmentation mask which corresponds to the “hypothesized shape” which functions as a segmentation mask which is particularly looking to segment and thus mask out the boundaries of the object by knowing what shape such segments should be).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsin in view of Mostafavi et al2 (“Mostafavi”).
Regarding claim 10, Tsin teaches all that is required as applied to claim 8 above but fails to teach wherein, in response to more than one plane detected for the object, a histogram of distribution of the coefficient is calculated.  Note that the claim does not recite further what occurs after calculation of such a histogram.  Rather, while Tsin does teach that more than one planar object may be identified, this does not result in a histogram of distribution of the coefficient to be calculated.  Rather, Tsin provides a different technique for selecting a plane among multiple planes.  Thus Tsin stands as a base device upon which the claimed invention can be seen as an improvement whereby a histogram of distributions of coefficients may be calculated for a plane of an object in order to distinguish among multiple planes and would allow an automatic method for selection of relevant planes in an image.
In the same field of endeavor relating to detecting planar objects and their spatial positioning, Mostafavi teaches that in response to the determination of more than one plane for an object or group of objects, a histogram of distribution of coefficients of the planes may be calculated (see Mostafavi, paragraphs 0083-0089 teaching “a plurality of planes is determined based on the depth image” and “may include a plane determination module 652 configured to determine the plurality of planes (e.g., a first plane and a second plane)” and also “includes a plane detection module 654 configured to detect a plurality of sub-planes from a depth image” and “may also include a histogram module 662 configured to form a histogram of coefficients for the sub-planes, and a peck detection module 664 configured to identify multiple peaks (e.g., a first peak, a second peak, etc.) in the histogram” such that “[b]ecause at least three points can form a plane, the plane detection module 600 may be configured examine different sets of three or more points in the depth image to detect different sub-planes” and where “each plane (e.g., sub-plane) detected by the plane detection module 654 may be represented by the plane equation ax+by +cz+d=0” and “has a normal that is perpendicular to the plane, and that can be represented by the coefficients” such that “for each detected plane, a set of coefficients [a, b, c, d] may be determined by the plane detection module 654, and the coefficients may be stored in a non-transitory medium for further processing” and “the plane detection module 654 will generate multiple sets of coefficients [a, b, c, d] representing all of the detecting sub-planes (e.g., their respective normal), respectively” where for example “the plane determination module 652 can then determine that there is a rectilinear (flat) plane in the region 930 based on the multiple sub-planes 920 a, 920 b (with the same normal orientation) in that region 930” and where “histogram module 662 is configured to form a histogram of coefficients for the sub-planes” such that “after the plane detection module 654 generates the coefficients (for the detected sub-planes), the histogram module 662 gathers the coefficients, organizes them, and uses them to form a histogram” where if “a certain set of coefficients has a high count, that means the plane detection module 654 detects many sub-planes in a region having respective normal with the same orientation” and “plane determination module may then determine that there is a rectilinear planar surface in that region” and may “identify multiple peaks (e.g., a first peak, a second peak, etc.) in the histogram” which is “[b]ecause the depth image of the marker block 400 will have images of the different planar structures 404, the histogram will have multiple peaks that correspond with the surfaces of those respective planar structures”).  Thus Mostafavi teaches the above known technique applicable to the base device of Tsin.
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Tsin by applying the teachings of Mostafavi above to arrive at the claimed invention as doing so would be no more than application of a known technique to a base device ready for improvement which would have predictable results and result in an improved system.  The results of the combination would predictably be that the histogram coefficient technique of Mostafavi could be applied using the coefficients of the best fit lines which are calculated such that the histogram could be calculated based on coefficients of the lines and peaks of such coefficients could also provide information relevant to multiple lines.  Alternatively and/or additionally, the best fit lines which describe the planar objects could be easily transformed into a planar equation  which fits each line or planar objects could be detected as in Mostafavi additionally in order to deal with the multiple plane situation, whereby the iterative approximation of the lines is done through the calculation of the planes as in Mostafavi and then these coefficients would have a histogram calculated for them in order to again analyze peaks or other properties of a histogram of data.  The predictable result would be that a histogram of coefficients would be calculated and as in Mostafavi then peaks of such histograms could be analyzed when determining what to do with the information that there are multiple planes detected.  This would result in an improved system as the system of Tsin would benefit from the ability to differentiate between multiple detected planes which is already an object of Tsin and could result in another method of determining the plane which is of the most interest and which is more accurate than that taught by Tsin in paragraph 0046-0047, where a rough contrast calculation is used to differentiate between planes.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Yu et al (US PGPUB No 2011/0274353) teaching capturing an image of an object and detecting edges, then lines from the edges, then iterating to fit the line to determine the boundaries and spatial positioning of a planar screen area in an image (see paragraphs 0034-0087).  See also Biswas et al (US Patent NO. 8295607) teaching an adaptive edge map thresholding technique utilizing pixel intensity values to detect edges and lines of an object in an image (see columns 4, lines 51-67 through column 6, lines 1-26).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E SONNERS whose telephone number is (571)270-7504. The examiner can normally be reached Mon-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT E SONNERS/Examiner, Art Unit 2613        


/XIAO M WU/Supervisory Patent Examiner, Art Unit 2613                                                                                                                                                                                                                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US PGPUB No. 2013/0335575
        2 US PGPUB No. 2018/0061036